Herlihy, J.
Appeal from a decision awarding compensation to the claimant. The only issue concerns the relationship between the claimant-son and the employer owner-mother. The employer inherited a taxi business from her husband and the taxi was operated, until sold, by her son. There was evidence *925that the operation of the cab was on a partnership basis and there were other facts indicative of ownership by the employer. The board elected to accept the latter theory of operation and there was substantial evidence supportive of its decision. Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Reynolds, Taylor and Hamm, JJ., concur.